Citation Nr: 1614375	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-43 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to service-connected right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to December 1986 and from August 1989 to August 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to service connection for a left shoulder disorder.  Notably, this claim was first considered and denied in a December 2005 rating decision, and it was subsequently denied in a February 2006 rating decision.  In response he filed a timely Notice of Disagreement (NOD) in March 2006.  However, no Statement of the Case (SOC) was provided in response to his NOD.  Instead, the RO issued another rating decision in June 2006 confirming and continuing the denial of this claim.

The filing of an NOD places a claim in appellate status, and the failure to issue an SOC in response renders a claim procedurally defective and normally, in turn, requires a remand of the claim rather than mere referral.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Here, though, the Veteran re-filed his claim in September 2008 and later completed the steps necessary to perfect his appeal of a November 2008 rating decision that again denied this claim.  He was provided the required SOC in October 2009.  Therefore, a remand for an SOC is unnecessary.  Moreover, because his initial appeal of this service-connection claim was procedurally defective, the Board will not apply the "new and material evidence" standard of 38 C.F.R. § 3.156(a) that is normally applicable to requests to reopen previously-denied claims that supposedly were not timely appealed and, therefore, became final and binding determinations based on the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In support of this claim, the Veteran testified at a videoconference hearing in March 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the claims file for consideration, so of record.

The Board has since, in July 2013, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical opinion.  This claim, however, requires still further development before being finally decided on appeal, so the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board sees additionally that the Veteran and his representative also have submitted timely NODs as concerning the issues of entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD) and a low back strain, as well as regarding petitions to reopen claims for service connection for obstructive sleep apnea and arthritis.  An SOC has not been provided regarding these other claims, at least just yet, but it appears the AOJ is already in the process of doing that and other required development.  As such, the Board does not have jurisdiction over these other claims at this time.


REMAND

The Veteran contends that his left shoulder disorder is the result of his military service.  Treatment records dated in January 1993 show he complained of a left shoulder injury.  The diagnosis was a strain of the left shoulder and trapezius muscle.  He mentioned that injury when filing his Substantive Appeal to the Board (on VA Form 9), although his intervening May 1994 military separation examination was grossly normal.  He says that, because the injury in service was treated as just as strain ("sprain"), no X-ray or MRI was ever taken of this shoulder, and he never returned to the doctor because he was told that it was just a sprain/strain.  He added that he went to the VA Hospital and the Greenville Medical Clinic after service, but that just as in service no one thought that anything was wrong with this shoulder.  He said he took a Cortisone shot to try and stop the pain, but it did not, and that it was only later with the benefit of hindsight and surgery that the extent of his impairment was determined.

VA treatment records dated in January 2005 show he reported injuring his left shoulder in July 2004 while playing basketball.  On his VA Form 9 he said he never told any doctor he had injured his shoulder playing basketball, rather, that he was hit in the eye with a basketball.  In any event, he underwent surgery for left shoulder impingement with partial rotator cuff repair in August 2005.

In July 2013, the Board remanded this claim primarily to provide the Veteran a VA compensation examination for a needed medical nexus opinion regarding the etiology of this claimed left shoulder condition.  The examiner was asked to provide an opinion on the likelihood that any current left shoulder disability was attributable to the Veteran's military service, either as directly incurred in service or secondarily related to his service-connected right shoulder disability.  The VA examiner diagnosed strain of the left shoulder/trapezius.  But the VA examiner concluded that he was "unable to define a nexus" between the in-service strain to the Veteran's left shoulder and his present complaints and findings.  In support of this conclusion, the examiner pointed out there were no shoulder problems noted in the Veteran's separation ("ETS") examination in 1994, and further, this VA examiner could discern no further problems with the Veteran's left shoulder until 2004, about 10 years later following service.  

In an addendum opinion dated in November 2013, the VA examiner concluded that there was no evidence of record or basis of a claim that the Veteran's left shoulder disorder alternatively was caused or being aggravated by his service-connected right shoulder condition.  This commenting VA examiner did not, however, provide any supporting rationale explaining how he arrived at this conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The VA examiner's opinions consequently are inadequate.  An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Here, though, the October 2013 opinion did not consider the Veteran's lay statements regarding his left shoulder condition and the circumstances in service that he contends led to his disability.  Instead, the examiner based his opinion exclusively on the absence of medical records documenting complaints or treatment for left shoulder problems during and shortly after discharge from active duty service.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a VA opinion inadequate where the examiner did not comment on the Veteran's report of injury in service and relied on lack of evidence in the service treatment records (STRs) to provide a negative opinion).; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").

The November 2013 addendum VA opinion considering secondary service connection is similarly inadequate because the examiner provided no discussion on how he arrived at his conclusion that the Veteran's left shoulder condition was not caused or being aggravated by his service-connected right shoulder disability.  To reiterate, the underlying reasoning or rationale is the most important part of an opinion in determining its probative value.  See again Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In February 2016, the Veteran had another VA compensation examination.  The examination report summarizes the documented evidence concerning his left shoulder condition.  However, the VA examiner does not provide any opinion concerning the etiology of this condition that is adequate for adjudication and compensates for the deficiencies noted in the prior opinions.  This additional VA examiner simply stated that no chronic disability had occurred in service or within one year after discharge (apparently in this latter instance referring to the one-year presumption permissible for a chronic condition, per se, such as arthritis), also that there is no evidence establishing a secondary relationship between the Veteran's left and right shoulder disabilities.  This additional examiner agreed with prior evaluations in the record concerning the Veteran's left shoulder.

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Forward the claims file, including a complete copy of this additional remand, to an appropriate examiner for still more comment on the etiology of the Veteran's left shoulder disorder.  Following review of the relevant evidence, if in agreement with the prior examiners, this additional examiner must provide more explanatory rationale as to why the Veteran's left shoulder disorder was not directly incurred during his service, also was not presumptively incurred (meaning initially manifested to a compensable degree of at least 10-percent disabling within the year following his discharge, but only if there is X-ray confirmation of arthritis), and is not otherwise related or attributable to his service, including secondarily, meaning caused OR being aggravated by his service-connected right shoulder disability.

The opinions provided thus far on these determinative issues have not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the October 2013 VA examiner impermissibly relied exclusively on the seeming absence of indication of actual treatment during and shortly following discharge from active duty service, such as would be reflected in treatment records.  The VA examiner also, even in the addendum, provided no explanatory rationale for his conclusion that the Veteran's left shoulder condition was not caused or being aggravated by his service-connected right shoulder disability.  

As the Board previously pointed out, the STRs reflect that in January 2003 the Veteran was seen for complaints of a left shoulder injury.  Further, he is competent to report observable symptoms of left shoulder pain and limitations in movement during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to him through his senses.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran did not have a chronic left shoulder disorder during his service.  And this is especially true where, as here, there is indication (in the STRs, no less) of relevant complaints referable to this shoulder.

The examiner should also consider that:

(i)  The Veteran was diagnosed in service with a left shoulder and trapezius muscle strain in January 1993.

(ii)  A May 1994 separation examination showed normal findings.

(iii)  VA treatment records dated in January 2005 show the Veteran reported injuring his left shoulder in July 2004 while playing basketball.  He disputes the notion that he ever said that or that is how the injury occurred.  In any event, he later underwent surgery for left shoulder impingement with partial rotator cuff repair in August 2005.


In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence .  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.


Therefore, if in this particular instance it is reasonable to expect more documentation of the type of injury in service being claimed, such as more mention in the STRs (accepting that there is at least some mention), then the examiner must discuss the basis for this expectation.  Similarly, if it is reasonable to expect the Veteran to have at least complained about this shoulder during the several years immediately after conclusion of his service, then there has to be some explanation of why there is this expectation and that it is reasonable in light of the circumstances presented.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental SOC (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

